DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Light guide member in claim 1 and all claims depending therefrom.
Photoacoustic wave generation unit in claim 1-6 and 11-24.
Optical member in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure describe in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Light guide member: described as an optical fiber in paragraph 20 of the published specification.
Photoacoustic wave generation unit: described as comprising a material of either black resin, a material that transmits visible light, a material that absorbs near-infrared light, and a pigment in paragraphs 16-19 of the published specification.
Optical member: described as a multiplexing prism, fiber combiner, or condensing lens in paragraphs 27-30 of the published specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, claim 1 recites the limitation “a tip portion” in line 3. There is unclear antecedent basis for this limitation in the claim. It is unclear how this “tip portion” relates to the “tip” previously set forth. Is this the same tip, a different tip, or any tip including the previous tip? Clarification is required. For examination purposes, this limitation will be interpreted as referring to the same tip previously set forth.
Regarding claim 1, claim 1 recites the limitation “a tip side” in line 7. There is unclear antecedent basis for this limitation in the claim. It is unclear how this “tip side” relates to the “tip” previously set forth. Is this the same tip, a different tip, or any tip including the previous tip? Clarification is required. For examination purposes, this limitation will be interpreted as referring to the same tip previously set forth.
Regarding claim 9, claim 9 recites the limitation “a material” in line 2. It is unclear how this material relates to the material set forth in claim 8. Is this an additional material or is this further limitation the material previously set forth? How many materials are there? For examination purposes, any combination of materials which meet these requirements will be interpreted as meeting this limitation in the claim.
Regarding claim 10, claim 10 recites the limitation “a material” in line 2. It is unclear how this material relates to the material set forth in claims 8 and 9. Is this an additional material or is this further limitation the material previously set forth? How many materials are there? For examination purposes, any combination of materials which meet these requirements will be interpreted as meeting this limitation in the claim.
Regarding claim 16, claim 16 recites the limitation “the outside”. It is unclear what this is the outside of. The outside of the photoacoustic measurement device, the housing of the light source, or the patient? Something else? Clarification is required. Since the specification describes light from the second light source as being incident on the light guide member (Para 26 and 123 of the published specification), a reference disclosing emitting visible light onto a light guide member such as an optical fiber will be interpreted as meeting this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-14, 16-17, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (WO2014109148A1, hereafter citing to US20150297092 as a translation of WO2014109148A1) in view of Hoseit (US20140180056).
Regarding claim 1, Irisawa discloses an insert (Irisawa, puncture needle 15) comprising:
an insert main body (hollow puncture needle body 151) which has an opening at a tip and is formed in a hollow shape (Irisawa, Para 76; “FIG. 2 illustrates the section of the puncture needle 15. The puncture needle 15 includes a hollow puncture needle body 151 that includes an opening formed at the tip thereof”) and of which at least a tip portion is inserted into a subject (Irisawa, Para 75; “In this embodiment, a puncture needle, which is inserted into a subject, is considered as an insertion object of which at least a tip portion is inserted into a subject.”);
a light guide member (Irisawa, light guide member 152) that is provided in a hollow portion of the insert main body along a length direction of the insert main body (Irisawa, Para 76; “a light guide member 152 that guides light emitted from the laser unit 13 to the vicinity of the opening of the puncture needle”) (Irisawa, Figure 2, showing this); and
a photoacoustic wave generation unit (Irisawa, light absorbent member 154) that is provided at a light emission end of the light guide member which is disposed on a tip side of the insert main body, absorbs light emitted from the light emission end, and generates photoacoustic waves (Irisawa, Para 102; “The puncture needle 15 a includes a light absorbent member 154 that is provided at a position to which light emitted from the light emitting portion of a light guide member 152 is applied. The light absorbent member 154 is provided in the vicinity of the tip of the puncture needle 15 a on the inner wall of a puncture needle body 151, and absorbs light emitted from the light emitting portion and generates photoacoustic waves.”).
Irisawa does not clearly and explicitly disclose wherein a through-hole is formed in a wall portion forming the hollow portion, and the photoacoustic wave generation unit is fixed to the through-hole.
In an analogous photoacoustic insertion device field of endeavor Hoseit discloses wherein a through-hole is formed in a wall portion forming a hollow portion of an insertion device (Hoseit, guidewire), and a photoacoustic wave generation unit (Hoseit, ultrasound transducer 120) (Hoseit, Para 39; “The ultrasound transducer 120 comprises an optically-absorptive photoacoustic material, which produces ultrasound waves 180 when it absorbs light 160.”) is fixed to the through-hole (Hoseit, Figure 1b, showing a through-hole from the optical fiber 110 to the exterior of the device which is filled with ultrasound transducer 120) (Hoseit, Para 36; “The distal end of an embodiment of a guidewire 100 is depicted in FIG. 1A. The guidewire 100 comprises a first optical fiber 110 and a second optical fiber 130 […] the first optical fiber 110 is in proximity to an ultrasound transducer 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa wherein a through-hole is formed in a wall portion forming the hollow portion, and the photoacoustic wave generation unit is fixed to the through-hole in order to allow for increased efficiency of the emission of acoustic energy and improved generation of acoustic energy by the acoustic wave generation unit as taught by Hoseit (Hoseit, Para 40-41).

Regarding claim 2, Irisawa as modified by Hoseit above discloses all of the limitations of claim 1 as discussed above.
Irisawa does not disclose wherein the through-hole has a shape in which the through-hole extends in the length direction of the insert main body rather than in a direction perpendicular to the length direction.
However, Hoseit further discloses wherein a through-hole has a shape in which the through-hole extends in a length direction of an insert main body rather than in a direction perpendicular to the length direction (Hoseit, Figure 1A-1B, the notch that ultrasound transducer 120 rests in is longer along the length of the guidewire than it is along the radius of the guidewire, this is similar to the notch shown in Figure 7, label 15e of the instant application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit above wherein the through-hole has a shape in which the through-hole extends in the length direction of the insert main body rather than in a direction perpendicular to the length direction in order to allow for increased efficiency of the emission of acoustic energy and improved generation of acoustic energy by the acoustic wave generation unit as taught by Hoseit (Hoseit, Para 40-41).

Regarding claim 3, Irisawa as modified by Hoseit above discloses all of the limitations of claim 1 as discussed above.
(Irisawa, Para 102; “The light absorbent member 154 is provided in the vicinity of the tip of the puncture needle 15 a on the inner wall of a puncture needle body 151, and absorbs light emitted from the light emitting portion and generates photoacoustic waves.”) (Irisawa, Para 152; “The light guide member 152, such as an optical fiber, may be fixed to an inner wall in an inner cavity of an insertion object, such as a puncture needle, by an adhesive.”).
Irisawa does not disclose wherein the through-hole is filled with the same material as that forming the photoacoustic wave generation unit.
However, Hoseit further discloses wherein a through-hole is filled with the same material as that forming the photoacoustic wave generation unit (Hoseit, Para 43; “the grating 115 is created using an optical process in which the portion of the first optical fiber 110 is exposed to a carefully controlled pattern of UV radiation that defines the blazed Bragg grating 115. After the blazed Bragg grating is complete, a photoacoustic material is deposited or otherwise added over the blazed Bragg grating 115 to complete the transducer 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the through-hole is filled with the same material as that forming the photoacoustic wave generation unit in order to allow for increased efficiency of the emission of acoustic energy and improved generation of acoustic energy by the acoustic wave generation unit as taught by Hoseit (Hoseit, Para 40-41).

Regarding claim 4, Irisawa as modified by Hoseit above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit above further discloses wherein the photoacoustic wave generation unit is fixed to the through-hole by a resin and wherein the through-hole is filled with the resin (Irisawa, Para 150; “the light absorbent member 154 covers a light emitting portion 153 and is embedded in the transparent resin 163 together with the light guide member 152”) (Irisawa, Para 142; “The transparent resin 163 is disposed in the tube 161. For example, an epoxy resin (adhesive) is used as the transparent resin 163. The transparent resin 163 has only to cover at least a tip portion of the tube 161, and does not necessarily need to cover the entire inside of the tube 161. A photocurable resin, a thermosetting resin, or a room temperature-curable resin can be used as the transparent resin 163.”).
Irisawa as modified by Hoseit above is interpreted as disclosing these limitations in the claim because Irisawa is modified by Hoseit so that the photoacoustic wave generation unit is fixed to through-hole and the photoacoustic wave generation unit is covered in a transparent resin as an adhesive.

Regarding claim 5, Irisawa as modified by Hoseit above discloses all of the limitations of claim 4 as discussed above.
Irisawa as modified by Hoseit above further discloses wherein the resin is a photocurable resin (Irisawa, Para 142; “A photocurable resin, a thermosetting resin, or a room temperature-curable resin can be used as the transparent resin 163.”).

Regarding claim 7, Irisawa as modified by Hoseit above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit above further discloses wherein the photoacoustic wave generation unit is made of a black resin (Irisawa, Para 12; “The light absorbent member may contain, for example, an epoxy resin, a fluorine resin, silicone rubber, or a polyurethane resin, into which a black pigment is mixed.”).

Regarding claim 8, Irisawa as modified by Hoseit above discloses all of the limitations of claim 1 as discussed above.
Irisawa does not clearly and explicitly disclose wherein the photoacoustic wave generation unit is made of a material that transmits visible light.
However, Hoseit further discloses wherein the photoacoustic wave generation unit is made of a material that transmits visible light (Hoseit, Para 43; “The photoacoustic material can also be “tuned” to selectively absorb specific wavelengths by selecting suitable components.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit above wherein the photoacoustic wave generation unit is made of a material that transmits visible light in order to allow the photoacoustic wave generation unit to more strongly absorb the desired light from the optical fiber as taught by Hoseit (Hoseit, Para 43).

Regarding claim 11, Irisawa as modified by Hoseit above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit above further discloses wherein the light guide member is an optical fiber (Irisawa, Para 29; “The light guide member may be an optical fiber”).

Regarding claim 12, Irisawa as modified by Hoseit above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit above further discloses wherein the insert main body is a needle that is inserted into the subject (hollow puncture needle body 151) (Irisawa, Para 75; “In this embodiment, a puncture needle, which is inserted into a subject, is considered as an insertion object of which at least a tip portion is inserted into a subject.”).

Regarding claim 13, Irisawa as modified by Hoseit above discloses all of the limitations of claim 1 as discussed above.
Irisawa as modified by Hoseit above further discloses a light source unit (laser unit 40) that emits light which is absorbed by the photoacoustic wave generation unit of the insert (Irisawa, Para 183; “One end of the optical fiber, which forms the light guide member 152 of the puncture needle 15, is connected to the light output terminal 47 of the laser unit 40”) (Irisawa, Para 102; “The puncture needle 15 a includes a light absorbent member 154 that is provided at a position to which light emitted from the light emitting portion of a light guide member 152 is applied. The light absorbent member 154 is provided in the vicinity of the tip of the puncture needle 15 a on the inner wall of a puncture needle body 151, and absorbs light emitted from the light emitting portion and generates photoacoustic waves.”); and
an acoustic wave detection unit (probe 11) that detects photoacoustic waves generated from the photoacoustic wave generation unit after at least a portion of the insert is inserted into the subject (Irisawa, Para 78; “the probe 11 is acoustic wave detecting part and includes, for example, a plurality of ultrasonic vibrators that are arranged one-dimensionally. After the puncture needle 15 is inserted into the subject, the probe 11 detects photoacoustic waves that are generated due to the light emitted from the light emitting portion 153 (see FIG. 2).”).

Regarding claim 14, Irisawa as modified by Hoseit above discloses all of the limitations of claim 13 as discussed above.
Irisawa as modified by Hoseit above further discloses wherein the light source unit comprises a first light source that emits the light which is absorbed by the photoacoustic wave generation unit (Irisawa, Para 183; “One end of the optical fiber, which forms the light guide member 152 of the puncture needle 15, is connected to the light output terminal 47 of the laser unit 40”) (Irisawa, Para 102; “The puncture needle 15 a includes a light absorbent member 154 that is provided at a position to which light emitted from the light emitting portion of a light guide member 152 is applied. The light absorbent member 154 is provided in the vicinity of the tip of the puncture needle 15 a on the inner wall of a puncture needle body 151, and absorbs light emitted from the light emitting portion and generates photoacoustic waves.”).
Irisawa does not clearly and explicitly disclose wherein the photoacoustic wave generation unit is made of a material that transmits visible light and a second light source that emits the visible light.
However, Hoseit further discloses wherein the photoacoustic wave generation unit is made of a material that transmits visible light (Hoseit, Para 43; “The photoacoustic material can also be “tuned” to selectively absorb specific wavelengths by selecting suitable components.”) and
a second light source that emits the visible light (Hoseit, light emitted from second optical fiber 130 to lens 140) (Hoseit, Para 38; “The light 170 coupled out of the second optical fiber 130 by the blazed Bragg grating 135 will impinge on the lens 140 coupling electromagnetic waves 190 out of the guidewire 100.”) (Hoseit, Para 29; “systems of the invention are useful for delivering photosensitive or photoactivated therapeutic agents. Such therapeutic agents are activated, released, transformed, or bound upon exposure to electromagnetic radiation, i.e., light. The light may be microwave, infrared, visible, or ultraviolet light, most typically visible or near ultraviolet.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit above wherein the photoacoustic wave generation unit is made of a material that transmits visible light in order to allow the photoacoustic wave generation unit to more strongly (Hoseit, Para 43) and to allow for photosensitive or photoactivated treatment to improve patient health as needed as taught by Hose (Hoseit, Para 29).

Regarding claim 16, Irisawa as modified by Hoseit above discloses all of the limitations of claim 14 as discussed above.
Irisawa does not disclose wherein the second light source emits the visible light from a surface of a housing of the light source unit to the outside.
However, Hoseit further discloses wherein the second light source emits the visible light from a surface of a housing of the light source unit to the outside (Hoseit, light emitted from second optical fiber 130 to lens 140) (Hoseit, Para 38; “The light 170 coupled out of the second optical fiber 130 by the blazed Bragg grating 135 will impinge on the lens 140 coupling electromagnetic waves 190 out of the guidewire 100.”) (Hoseit, Para 29; “systems of the invention are useful for delivering photosensitive or photoactivated therapeutic agents. Such therapeutic agents are activated, released, transformed, or bound upon exposure to electromagnetic radiation, i.e., light. The light may be microwave, infrared, visible, or ultraviolet light, most typically visible or near ultraviolet.”).
Hoseit is interpreted as disclosing this limitation in the claims as best understood by the Examiner in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit above wherein the second light source emits the visible light from a surface of a housing of the (Hoseit, Para 29).

Regarding claim 17, Irisawa as modified by Hoseit above discloses all of the limitations of claim 14 as discussed above.
Irisawa as modified by Hoseit above wherein the light source unit comprises optical members that make the light emitted from the first light source and the visible light emitted from the second light source incident on the light guide member of the insert (Irisawa, Para 160; “after light emitted from the laser unit 16 is diffused by a diffusion plate 17, the light is incident on a bundle fiber 19, which is formed of, for example, about 100 optical fibers having been bundled, through a condensing lens 18.”).

Regarding claim 20, Irisawa as modified by Hoseit above discloses all of the limitations of claim 17 as discussed above.
Irisawa as modified by Hoseit above wherein the optical members include a condensing lens that condenses both the light emitted from the first light source and the light emitted from the second light source (Irisawa, Para 160; “after light emitted from the laser unit 16 is diffused by a diffusion plate 17, the light is incident on a bundle fiber 19, which is formed of, for example, about 100 optical fibers having been bundled, through a condensing lens 18.”).

Regarding claim 22, Irisawa as modified by Hoseit above discloses all of the limitations of claim 1 as discussed above.
Claim 22 is considered a product-by-process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [citations omitted] See MPEP 2113.


Regarding claim 23, Irisawa as modified by Hoseit above discloses all of the limitations of claim 1 as discussed above.
Claim 23 is considered a product-by-process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [citations omitted] See MPEP 2113.
	
Regarding claim 24, Irisawa as modified by Hoseit above discloses all of the limitations of claim 1 as discussed above.
Claim 24 is considered a product-by-process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa and Hoseit as applied to claim 5 above, and in further view of Rolland et al. (US20160137839, hereafter Rolland).
Regarding claim 6, Irisawa as modified by Hoseit above discloses all of the limitations of claim 5 as discussed above.
Irisawa as modified by Hoseit above does not clearly and explicitly disclose wherein the photocurable resin is a resin that is cured by visible light or ultraviolet light.
In an analogous epoxy resin field of endeavor Rolland discloses a photocurable resin that is cured by visible light or ultraviolet light (Rolland, Para 111; “Photocurable silicone resins. A suitable resin includes photocurable silicones. UV cure silicone rubber, such as Siliopren™ UV Cure Silicone Rubber can be used as can LOCTITE™ Cure Silicone adhesives sealants. Applications include optical instruments, medical and surgical equipment, exterior lighting and enclosures, electrical connectors/sensors, fiber optics, gaskets, and molds.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit above wherein the photocurable resin is a resin that is cured by visible light or ultraviolet light in order to allow for biocompatible object which has satisfactory structural properties as taught by Rolland (Rolland, Para 5-9).

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa and Hoseit as applied to claim 8 above, and as evidenced by Solarz (US20150123667).
Regarding claim 9, Irisawa as modified by Hoseit above discloses all of the limitations of claim 8 as discussed above.
Irisawa does not clearly and explicitly disclose wherein the photoacoustic wave generation unit is made of a material that transmits visible light and absorbs near-infrared light.
However, Hoseit further discloses wherein the photoacoustic wave generation unit is made of a material that transmits visible light (Hoseit, Para 43; “The photoacoustic material can also be “tuned” to selectively absorb specific wavelengths by selecting suitable components.”) and absorbs near-infrared light (Hoseit, Para 43; “An exemplary photoacoustic material is pigmented polydimethylsiloxane (PDMS)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit above wherein the photoacoustic wave generation unit is made of a material that transmits visible light and absorbs near-infrared light in order to allow the photoacoustic wave generation unit to more strongly absorb the desired light from the optical fiber as taught by Hoseit (Hoseit, Para 43).
Irisawa as modified by Hoseit above is interpreted as disclosing wherein the photoacoustic wave generation unit is made of a material that absorbs near-infrared light because PDMS absorbs near-infrared light as evidenced by Solarz (Solarz, Para 37; “Para 37; "FIG. 11 illustrates the near-IR absorption and some mid-IR of PDMS."”).

Regarding claim 10, Irisawa as modified by Hoseit above as evidenced by Solarz discloses all of the limitations of claim 9 as discussed above.
Irisawa as modified by Hoseit above further discloses wherein the photoacoustic wave generation unit is made of a photocurable resin (Irisawa, Para 150; “the light absorbent member 154 covers a light emitting portion 153 and is embedded in the transparent resin 163 together with the light guide member 152”) (Irisawa, Para 142; “The transparent resin 163 is disposed in the tube 161. For example, an epoxy resin (adhesive) is used as the transparent resin 163. The transparent resin 163 has only to cover at least a tip portion of the tube 161, and does not necessarily need to cover the entire inside of the tube 161. A photocurable resin, a thermosetting resin, or a room temperature-curable resin can be used as the transparent resin 163.”).
Irisawa does not clearly and explicitly disclose wherein the photoacoustic wave generation unit is made of a material that transmits visible light and absorbs near-infrared light.
However, Hoseit further discloses wherein the photoacoustic wave generation unit is made of a material that transmits visible light (Hoseit, Para 43; “The photoacoustic material can also be “tuned” to selectively absorb specific wavelengths by selecting suitable components.”) and absorbs near-infrared light (Hoseit, Para 43; “An exemplary photoacoustic material is pigmented polydimethylsiloxane (PDMS)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit above wherein the photoacoustic wave generation unit is made of a material that transmits visible light and absorbs near-infrared light in order to allow the photoacoustic wave generation unit to more strongly absorb the desired light from the optical fiber as taught by Hoseit (Hoseit, Para 43).
Irisawa as modified by Hoseit above is interpreted as disclosing wherein the photoacoustic wave generation unit is made of a material that absorbs near-infrared light because PDMS absorbs near-infrared light as evidenced by Solarz (Solarz, Para 37; “Para 37; "FIG. 11 illustrates the near-IR absorption and some mid-IR of PDMS."”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa and Hoseit as applied to claim 14 above, and in further view of Fukui et al. (US20160287085, hereafter Fukui).
Regarding claim 15, Irisawa as modified by Hoseit above discloses all of the limitations of claim 14 as discussed above.
Irisawa as modified by Hoseit above does not clearly and explicitly disclose wherein the first light source emits near-infrared light.
In an analogous photoacoustic imaging diagnostic device field of endeavor Fukui discloses wherein a first light source emits near-infrared light to a photoacoustic material (Fukui, Para 21; “An object information acquiring apparatus of the present invention includes an apparatus which uses a photoacoustic effect to receive acoustic waves generated inside an object by irradiating the object with light (electromagnetic waves) such as near-infrared light to acquire object information as image data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit above wherein the first light source emits near-infrared light in order to increase patient safety and S/N ratio as taught by Fukui (Fukui, Para 36 and 30).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa and Hoseit as applied to claim 17 above, and in further view of Mizushima et al. (US20100289664, hereafter Mizushima).
Regarding claim 18, Irisawa as modified by Hoseit above discloses all of the limitations of claim 17 as discussed above.
Irisawa as modified by Hoseit above does not clearly and explicitly disclose wherein the optical members include a multiplexing prism.
	In an analogous light emission management field of endeavor Mizushima discloses transmitting light from a plurality of light sources into optical fibers using a multiplexing prism (Mizushima, Para 75; “A multiplexing prism 4 multiplexes the modulated red, green and blue laser lights, and emits the resultant laser light to a scale-down projection optical system 5 […] on an incident plane of a fiber bundle 6 (light guide member). In the fiber bundle 6, the modulated laser light is guided to each core.”).
(Mizushima, Para 75-76).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa and Hoseit as applied to claim 17 above, and in further view of Ray et al. (US20050175347, hereafter Ray).
Regarding claim 19, Irisawa as modified by Hoseit above discloses all of the limitations of claim 17 as discussed above.
Irisawa as modified by Hoseit above does not clearly and explicitly disclose wherein the optical members include a fiber combiner.
In an analogous optical fiber system field of endeavor Ray discloses transmitting light from a plurality of light sources into optical fibers using a fiber combiner (Ray, Para 2; “The present invention pertains to optical communications. More particularly, this invention relates to an optical multiplexing device which spatially combines multi-wavelength light from a plurality of lasers into an optical fiber.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit above wherein the optical members include a fiber combiner in order to provide an inexpensive and highly efficient method of transmitting light from a plurality of light sources as taught by Ray (Ray, Para 7-8).
	
21 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa and Hoseit as applied to claim 17 above, and in further view of Kewitsch et al. (US20170023740, hereafter Kewitsch).
Regarding claim 21, Irisawa as modified by Hoseit above discloses all of the limitations of claim 17 as discussed above.
	Irisawa as modified by Hoseit above does not disclose wherein the optical members include a first optical fiber that guides the light emitted from the first light source and a second optical fiber that guides the light emitted from the second light source, and the photoacoustic measurement device further comprises a fiber switching unit that switches a position of a light emission end of the first optical fiber and a position of a light emission end of the second optical fiber between a first position where light emitted from the first optical fiber is incident on the light guide member and a second position where light emitted from the second optical fiber is incident on the light guide member.
	In an analogous optical beam fiber management for a medical device field of endeavor Kewitsch discloses
a first optical fiber that guides inputs from a first source,
a second optical fiber that guides inputs from a second source (Kewitsch, Para 16; “a two-dimensional input array of connector terminals”),
and a fiber switching unit that switches a position of an end of the first optical fiber and a position of an end of the second optical fiber between a first position where the first optical fiber is incident on an output and a second position where the second optical fiber is incident on the output (Kewitsch, Para 61; “Reconfiguration of flexible, yet taught, fiber lines are made internal to interconnect volume 108 by disengaging, translating and re-engaging fiber line connectors”) (Kewitsch, Para 65; “reconfiguration is initiated by a user or external software client by entering a starting point and destination point for a particular fiber strand at the input terminal array which is input to processor 402.”) (Kewitsch, Para 61-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Hoseit above does wherein the optical members include a first optical fiber that guides the light emitted from the first light source and a second optical fiber that guides the light emitted from the second light source, and the photoacoustic measurement device further comprises a fiber switching unit that switches a position of a light emission end of the first optical fiber and a position of a light emission end of the second optical fiber between a first position where light emitted from the first optical fiber is incident on the light guide member and a second position where light emitted from the second optical fiber is incident on the light guide member in order to allow for a scalable, modular, and automated reconfiguration of the optical fibers as taught by Kewitsch (Kewitsch, Para 1) which makes use of the device easier.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793